Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Oakes Family Care, LLC d/b/a The Doctor’s Office,!
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-1974
Decision Number CR3617

Date: February 4, 2015

DECISION

Oakes Family Care, LLC (Petitioner), submitted an application to enroll in the Medicare
program as a Federally Qualified Health Center (FQHC). With its application, Petitioner
requested a hardship exception from paying the required application fee. The Centers for
Medicare & Medicaid Services (CMS) denied Petitioner’s request for a hardship
exception. Petitioner requested a hearing to dispute CMS’s determination. For the
reasons stated below, I conclude that Petitioner has not sufficiently substantiated its claim
of hardship. Accordingly, I affirm CMS’s determination to deny Petitioner’s request for
a hardship exception.

' The Civil Remedies Division originally captioned this case with Luther Brandon
Oakes, M.D., as Petitioner. However, both parties have noted in their briefs that Dr.
Oakes is not properly the Petitioner in this case. Although Dr. Oaks is the owner of
Oakes Family Care, LLC (Petitioner’s Brief at 1 n.1), the relevant enrollment application
filed in this case is a CMS-855A, which is for an institutional provider, i.e., Oakes Family
Care, LLC d/b/a The Doctor’s Office, and not an individual, i.e., Dr. Oaks. Centers for
Medicare & Medicaid Services Exhibit 1. Because Oakes Family Care, LLC, is the
actual Petitioner in this case, | amend the caption as indicated above.
I. Background and Procedural History

On May 8, 2014, Petitioner filed an application to enroll in Medicare as a FQHC. CMS
Exhibit (Ex.) 1. Petitioner submitted a letter with its application asking CMS for a
hardship exception from paying the required application fee because “Oakes Family
Care, LLC is operating in its initial year and would have difficulty paying the application
fee of $542.00.” CMS Ex. | at 1. Petitioner attached a profit and loss statement from
October 1, 2013 (the business start date) through May 8, 2014 (the date the enrollment
application was signed), which Petitioner stated “reflects the company’s financial losses
of $5,145.30.” CMS Ex. | at 1-2.

On July 30, 2014, CMS denied Petitioner’s request for a hardship exception due to
“{iJnsufficient documentation demonstrating financial hardship.” CMS Ex. 2. On
August 5, 2014, Petitioner requested reconsideration, enclosing a 2013 tax document
(Form 1040, Schedule C Profit and Loss from Business) showing a loss of $28,582.
Petitioner stated that “our clinic cannot afford a $542 fee at this time since Oakes Family
Care is in its infancy with our opening date of October 1, 2013 less than one year ago.”
CMS Ex. 3.

On August 25, 2014, CMS denied Petitioner’s request for reconsideration. CMS Ex. 4.
CMS stated the following:

All of the documentation in the file for this case has been
reviewed and the decision has been made in accordance with
Medicare guidelines as outlined in this letter. The 2013 Form
1040 Schedule C does not include any financial information
for the current year, 2014, when your Medicare CMS-855A
application was submitted. Without current financial
information we are unable to determine if Oakes Family Care
meets the conditions for a hardship exception to the
application fee requirement.

CMS Ex. 4 at 1.

On September 22, 2014, the Civil Remedies Division received Petitioner’s request for
hearing (RFH). In the RFH, Petitioner asserted that:

The $542 application fee is excessive for our clinic to afford.
As you may know, we are located and serve the residents in
Greenville, Mississippi, a rural area of the country in dire
need of Physician aid. In addition, we are in our initial phase
of operations. To be deemed a Rural Health Clinic would be
greatly beneficial in further assisting the surrounding Delta
communities, but we cannot afford the $542 application fee.

RFH (emphasis in original). Enclosed with the RFH was Petitioner’s profit and loss
statement as of September 12, 2014, showing a loss of $17,252.73.

The case was assigned to me for hearing and decision. In response to my October 6,
2014 Acknowledgment and Pre-Hearing Order (Pre-Hearing Order), on November 10,
2014, CMS filed a motion for summary judgment (CMS Mot.) and four proposed
exhibits (CMS Exs. 1-4). On December 8, 2014, Petitioner filed a motion for summary
judgment (P. Mot.) and three proposed exhibits (P. Exs. 1-3). CMS filed objections to
Petitioner’s exhibits and a response to Petitioner’s motion (CMS Resp.).

Il. Evidentiary Ruling

Petitioner did not object to CMS Exs. 1-4 and CMS did not object to P. Ex. 2. Therefore,
I admit those exhibits into the record.

CMS timely objected to P. Exs. 1 and 3. P. Ex. 1 is an email exchange between Dr.
Oakes and a CMS employee concerning the type of evidence that could be used to prove
financial hardship for an exception to the enrollment application fee and Petitioner’s
profit and loss statement as of September 12, 2014, showing a loss of $17,252.73. P. Ex.
3 is an “Aging Report By Patient” that shows Petitioner has $31,197.06 in accounts
receivables that were more than 120 days old as of December 3, 2014. See P. Mot. at 3.
CMS argues that Petitioner failed to show good cause in order for me to admit evidence
at this stage of the appeal process and the exhibits are irrelevant because they are dated
after CMS rendered the reconsidered determination in this matter. CMS Resp. at 3. For
the reasons stated below, I find good cause for Petitioner’s submission of evidence at the
administrative law judge level (ALJ) of appeal and conclude that the evidence is relevant
to this case.

A provider or supplier may appeal CMS’s determination concerning a hardship exception
to an enrollment application fee in the same manner as they would appeal the denial or
enrollment or the revocation of Medicare billing privileges.” 42 C.F.R. § 424.514(h)(2).
Such appeals must follow the procedures in 42 C.F.R. Part 498. 42 C.F.R. § 405.803(a).
The regulations also direct providers and suppliers to submit all evidence they want CMS
to consider at the time they file their request for reconsideration. 42 C.F.R. § 405.803(c).

> The regulation at 42 C.F.R. § 424.514(h)(2) indicates providers and suppliers have
appeal rights in hardship exception cases as provided in 42 C.F.R. § 405.874. However,
in 2012, the Department of Health and Human Services re-codified the provisions in

42 C.F.R. § 405.874 as 42 C.F.R. §§ 405.800-405.818 but did not update the cross-
reference in 42 C.F.R. § 424.514(h)(2). 77 Fed. Reg. 29,001 (Mar. 16, 2012).
If a provider or supplier does not submit supporting evidence with the reconsideration
request, then CMS must contact the provider or supplier to obtain the evidence.

42 C.F.R. § 405.803(d). If the provider or supplier fails to submit the evidence before
CMS renders the reconsidered determination, the provider or supplier cannot introduce
evidence at the ALJ level of appeal unless good cause exists. 42 C.F.R. §§ 405.803(e);
498.56(e).

In the context of hardship exceptions, the regulations only require providers and suppliers
to “include with its enrollment application a letter that describes the hardship and why the
hardship justifies an exception.” 42 C.F.R. § 424.514(f). However, CMS, in its
Medicare Program Integrity Manual (MPIM), requires that the providers and suppliers
provide “comprehensive documentation” of their financial situation. MPIM

§ 15.19.1(C)(2). Although CMS may require a provider or supplier to provide evidence
to support the hardship request, it must first notify the provider or supplier of this
requirement and the MPIM is not sufficient to provide this notice. Dr. S.A. Brooks,
DPM, DAB No. 2615 at 9 (2015).

While the NSC Hearing Officer gave Petitioner an
opportunity to submit “additional evidence” to support her
request for reconsideration, moreover, neither NSC nor the
Hearing Officer prior to issuing the reconsideration decision
informed her about the kind of documentation that might be
needed to support her arguments or clarified the manual
provision and where it could be found. The Hearing Officer’s
reconsideration determination did quote the part of section
15.19.1.C.2. of the Program Integrity Manual that refers to
“comprehensive documentation (which may include,
without limitation, historical cost reports, recent financial
reports such as balance sheets and income statements, cash
flow statements, tax returns, etc.).” Jd. at 2 (emphasis added).
This statement, as noted above, is not entirely clear about
what documentation was required in any particular
circumstance. But, in any event, the Hearing Officer’s
determination contained no analysis of why the tax forms and
other documents Petitioner had already submitted were not
sufficient to meet this description.

Dr. S.A. Brooks, DPM, DAB No. 2615 at 15 (2015).

The present case has similarities to Brooks. The initial determination denying the
hardship waiver request merely stated that Petitioner provided insufficient documentation
demonstrating financial hardship. Although the initial determination indicated that
Petitioner could submit a reconsideration request and quoted the same portion of the
MPIM concerning comprehensive documentation as noted above in the Brooks case
(CMS Ex. 2 at 1), Brooks indicates that this quotation is not entirely clear as to what
documents ought to be submitted.

Petitioner submitted a 2013 Form 1040 Schedule C with its reconsideration request.

CMS Ex. 3. However, the reconsidered determination disregarded this evidence because
CMS stated that it was not from the then current year, 2014, and informed Petitioner that
CMS could not determine if Petitioner met the conditions for a hardship exception
without current financial information. CMS Ex. 4 at 1. Dr. Oakes emailed the CMS
employee who rendered the reconsidered determination and informed him that “I have
received varying information when calling CMS as to the documents desired and needed
for review .... Can I submit additional documents to support my case?” P. Ex. | at 2.
The CMS employee responded on September 12, 2014, stating that Petitioner may submit
evidence to the Departmental Appeals Board and that “it is recommended to include
information available to you that support the need for the [hardship] exception (this
includes current tax information, bank statements, budget information).” P. Ex. | at 2.
Dr. Oakes responded to the CMS employee asking if a profit and loss sheet generated on
September 12, 2014, which was attached to the email, was sufficient documentation to
submit. P. Ex. 1 at 1, 4-5. The CMS employee replied on September 15, 2014 and stated
that “this is information that would be useful when determining a hardship decision”; the
employee then provided Petitioner with a link to the MPIM. P. Ex. 1 at 1.

Consistent with these emails, Petitioner’s RFH specifically references its inclusion of the
September 12, 2014 profit and loss sheet Dr. Oaks provided to the CMS employee by
email because “my previous requests lack 2014 financial data.” Also, apparently
utilizing information from the MPIM, Petitioner submitted as an exhibit with its
prehearing exchange a document concerning what Petitioner has termed as its “bad
debts.” P. Mot. at 3; P. Ex. 2 at 4; P. Ex. 3.

Although Brooks involves a different issue related to notice of the requirement to submit
documentation to support a hardship exception request, I cannot overlook the concerns
raised in Brooks. Asa result, I must conclude that Petitioner has shown good cause for
filing additional evidence at the ALJ level of review.

T also find P Exs. 1 and 3 to be relevant to this case. As described above, P. Ex. 1
includes email exchanges that directly related to whether Petitioner has good cause for
submitting its documents late. Further, as discussed below in more detail, I agree with
the CMS employee who conducted the reconsidered determination that the September 12,
2014 profit and loss sheet is useful in considering whether Petitioner should receive a
hardship exception to the enrollment application fee. Further, Petitioner’s “bad debt”
documentation is potentially useful because it includes debts 120 days and older, thus
providing information concerning much of 2014. Therefore, I admit P. Exs. | and 3 into
the record. 42 C.F.R. §§ 498.56(e)(2), 498.60(b).
III. Decision on the Record

Neither party indicated that they sought to introduce testimony from witnesses. My
Order advised the parties that they must submit written direct testimony for each
proposed witness and that an in-person hearing would be necessary only if the opposing
party requested an opportunity to cross-examine a witness. Pre-Hearing Order fj 8-10.
Because neither party submitted written direct testimony, I issue a decision on the written
record. Pre-Hearing Order § 11; Marcus Singel, D.P.M., DAB No. 2609, at 5-6 (2014).
Because I am deciding this case on the written record, it is unnecessary for me to
consider whether summary judgment is appropriate.

IV. Issue

The only issue in this case is whether Petitioner is entitled to a hardship exception from
paying the $542 Medicare enrollment application fee.

V. Jurisdiction

I have jurisdiction to decide this issue. As discussed earlier, the regulations at 42 C.F.R.
§ 404.803(a) state that provider and supplier enrollment appeals are governed by the
procedures in 42 C.F.R. Part 498. Under those procedures, a provider or supplier who is
dissatisfied with a reconsidered determination related to enrollment may request a
hearing before an ALJ. 42 C.F.R. § 498.5(1), 498.40.

VI. Discussion

CMS properly exercised its discretion to deny Petitioner’s request for
hardship exception because Petitioner has failed to meet its burden to
prove hardship to pay the $542 application fees

Section 6401(a) of the Affordable Care Act requires the Secretary of Health and Human
Services (Secretary) to “include screening of providers and suppliers” as part of the
Medicare enrollment process. 42 U.S.C. § 1395cc(j)(1)(A). The Secretary “shall impose
a fee on each institutional provider of medical or other items or services or supplier . . .
with respect to which screening is conducted...” 42 U.S.C. § 1395cec(j)(2)(C)(i).. An
applicant seeking enrollment in the Medicare program as a FQHC is subject to the
application fee. 76 Fed. Reg. 5861, 5910-11 (Feb. 2, 2011). The application fee is used
“for program integrity efforts, including to cover the cost of conducting screening . . .”
42 U.S.C. § 1395cc(j)(2)((C)(iii).. The application fee is adjusted annually based on

> T make this one finding of fact/conclusion of law.
changes in the consumer price index. 42 U.S.C. § 1395cec(j)(2)(C)(i); 42 C.F.R.
§ 424.514(d)(2). The application fee for Medicare enrollment in 2014 was $542.
MPIM § 15.19.1.B.

The Secretary is authorized to except an institutional provider or supplier from imposition
of the application fee on a case-by-case basis if the Secretary “determines that the
imposition of the application fee would result in a hardship.” 42 U.S.C.

§ 1395cc(j)(2)(C)(ii). The Secretary delegated to CMS the authority to grant a hardship
exception. 42 C.F.R. § 424.514(h). The regulations allow an applicant to request a
hardship exception to the application fee at the time of filing a Medicare enrollment
application. 42 C.F.R. § 424.514(b)(2). CMS has 60 days from receipt of the application
for a hardship exception to approve or disapprove the exception.*

The most basic requirement for a hardship exception is that providers or suppliers must
provide a letter with the enrollment application “that describes the hardship and why the
hardship justifies an exception.” 42 C.F.R. § 424.514(f). In the present case, Petitioner’s
letter stated that it could not afford the $542 application fee because Petitioner “is
operating in its initial year” and that Petitioner’s financial loss from the day it opened
until the date of the request was $5,145.30. CMS Ex. | at 1. As support, Petitioner
submitted a profit and loss statement. CMS Ex. | at 2.

Petitioner’s reconsideration request stated merely that a hardship exception is necessary
because Petitioner is a new medical practice. CMS Ex. 3 at 1. As support, Petitioner
submitted a 1040 Schedule C (Profit or Loss from Business) form showing a $28,582 loss
in 2013. CMS Ex. 3 at 2.

In its RFH, Petitioner, for the first time, indicates that it serves a rural area “in dire need
of Physician aid” and that Petitioner meets the requirements to be deemed a rural health
clinic, and that such a designation would permit Petitioner to further its efforts in the
community. However, it was not until Petitioner’s motion for summary judgment that
there was some explanation of Petitioner’s service to low income individuals and an
explanation of alleged bad debts that have accumulated. P. Mot. at 3-4.

MPIM § 15.19.1.C.2 sets forth the criteria it considers when making a hardship
determination.

The application fee generally should not present a significant
burden for an adequately capitalized provider or supplier.

* Petitioner notes that CMS “failed to adhere to their standard of reply within 60 days,
exceeding this mandate by 23 days.” P. Br. at 3. However, the regulations do not
provide a remedy for a provider or supplier who receives a late determination. Therefore,
this issue does not impact this decision.
Hardship exceptions should not be granted when the provider
simply asserts that the imposition of the application fee
represents a financial hardship. The provider must instead
make a strong argument to support its request, including
providing comprehensive documentation (which may include,
without limitation, historical cost reports, recent financial
reports such as balance sheets and income statements, cash
flow statements, tax returns, etc.).

Other factors that may suggest that a hardship exception is
appropriate include the following:

(a) Considerable bad debt expenses,

(b) Significant amount of charity care/financial
assistance furnished to patients,

(c) Presence of substantive partnerships (whereby
clinical, financial integration are present) with those
who furnish medical care to a disproportionately low-
income population;

(d) Whether an institutional provider receives
considerable amounts of funding through
disproportionate share hospital payments, or

(e) Whether the provider is enrolling in a geographic
area that is a Presidentially-declared disaster under the
Robert T. Stafford Disaster Relief and Emergency
Assistance Act, 42 U.S.C. 5121-5206 (Stafford Act).

When reviewing the non-exhaustive list of factors above that may suggest hardship, I
agree with the view that “[p]lainly CMS anticipated granting exceptions in ways that
would benefit disadvantaged program beneficiaries.” Earl Braunlin, M.D., DAB
CR3499, at 4 (2014). Therefore, I believe that CMS is correct when it argues that
Petitioner’s initial reason for needing a hardship exception, i.e., that Petitioner is a new
medical practice, is insufficient because it is likely that many new providers would
experience financial constraints when starting their businesses. CMS Mot. at 5 (“If
Congress intended for CMS to waive the enrollment fee for providers and suppliers in
their first year of business, it would have provided such waiver in the statute.”).
Petitioner’s asserted losses appear to be consistent with a new practice, with Petitioner
incurring a $28,582 loss by the end of 2013, but only having a total loss of $5,145.30 by
May 8, 2014. Another profit and loss sheet from Petitioner indicates that “All

Transactions” as of September 12, 2014 resulted in a net income of “-17,252.873.”

P. Ex. 1 at 4-5. The amounts Petitioner posits as its losses in the first year of operation
appear insufficient to show financial hardship would occur if forced to pay the $542
application fee. These would not affect an adequately capitalized provider or supplier.

As indicated above, Petitioner did not have the benefit of knowing the contents of MPIM
§ 15.19.1.C.2 until Dr. Oakes’ email exchange with CMS following the issuance of the
reconsidered determination. P. Ex. 1 at 1. Therefore, it is understandable that Petitioner,
upon review of the manual provision, would indicate in the RFH that its practice involves
providing medical care in an underserved, rural area, and would include information
about alleged bad debts. Consistent with Petitioner’s assertion that its practice is meant
to help an underserved area, Petitioner indicates in various documents that it seeks
enrollment in the Medicare program as a rural health clinic and that Petitioner meets the
requirements to be enrolled as a rural health clinic.> RFH; P. Mot. at 2, 4; P. Ex. 1 at 2.
However, Petitioner provided no documentary or testimonial support for these assertions.

A review of Petitioner’s enrollment application shows that Petitioner requests enrollment
as a FQHC and not a rural health clinic.® CMS Ex. | at 8. A review of the enrollment
application also shows Petitioner is a proprietary business (i.e., not non-profit) and does
not include information that expressly shows that Petitioner serves an underserved, rural
area. CMS Ex. | at 28. While it may be true that Petitioner’s enrollment in the Medicare
program might benefit individuals in an underserved area, there is no evidence in the
record to support this.

Petitioner asserts that it has accumulated “bad debts” because its patients are often
uninsured and unable to pay for the medical services it provides. P. Mot. at 3-4.
Petitioner submitted a document purporting to show the accumulated bad debts incurred
by Petitioner through December 3, 2014. P. Ex. 3. However, aside from a limited
explanation of this somewhat ambiguous document in Petitioner’s motion for summary
judgment (the document title indicates that it is “Aging Report By Patient,” but the
document simply lists the “Grand Total” for each column displayed), there is nothing in
the record that supports Petitioner’s claim concerning bad debts or explains how or who
generated the figures in the document. Rather, the document shows that Petitioner has
accounts receivables that are aged but there is no evidence provided that Petitioner has
written off these receivables as “bad debts.” P. Ex. 3. Generally, a bad debt is “[a] debt

> A rural health clinic is a clinic that is in a rural area designated as a shortage area and is
not a rehabilitation agency or a clinic that primarily treats mental disease. 42 C.F.R.
§ 491.2 (definition of Rural health clinic).

° A FQHC is an entity that meets the requirements to receive or is receiving a Public
Health Service Act grant, or is a health facility operated by an Indian tribe. 42 C.F.R.
§ 405.2401(b) (definition of Federally qualified health center).
10

that is uncollectible; a permissive deduction for tax purposes in arriving at taxable
income. LR.C. § 166.” Black’s Law Dictionary 139 (6th ed. 1990).

My Pre-Hearing Order explained in detail the process by which a party could submit
written direct testimony through affidavit or declaration, which could have been used to
explain the “Aging Report By Patient.” See Pre-Hearing Order § 8. A proceeding before
an ALJ is a formal administrative proceeding and an ALJ’s “decision is based on the
evidence of record... .” 42 C.F.R. § 498.74(a). Although I am not implying that Dr.
Oakes or Petitioner’s representative have dissembled, I am nevertheless required to have
record support for any finding I make that is material to the outcome of the case.
Although CMS does not provide evidence disproving Petitioner’s assertions, CMS is not
obligated to do so. See Brooks, DAB No. 2615 at 17 (“[W]e do not adopt a rule requiring
CMS to investigate the allegations in a hardship exception request or to produce evidence
contravening the allegations in the request in order to support a denial of the request.”).

It is sufficient that CMS disputes Petitioner’s evidence and that the evidence is not clear
so that I can accord it significant weight in my decision. As a result, I cannot find that
the evidence submitted proves the existence of bad debts.

VII. Conclusion

Based on the written record, I affirm CMS’s determination to deny Petitioner’s request
for a hardship exception from paying the Medicare enrollment application fee.

/s/
Scott Anderson
Administrative Law Judge

